Citation Nr: 0203769	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  99-08 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the hands. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active duty from January 1975 to August 1984 
and from October 1986 to April 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating determination 
of the St. Petersburg Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  Competent evidence of current arthritis of the hands has 
not been presented.

2.  Any inservice hand injury was acute and resolved.


CONCLUSION OF LAW

Arthritis of the hands was not incurred in or aggravated by 
service nor may it be presumed to have been incurred or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decision, a 
February 1999 SOC and a January 2001 SOC, informed the 
appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded two VA 
examinations during the course of this appeal.  Moreover, 
this matter was remanded by the Board in January 2001 for 
compliance with VCAA.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Pertinent laws and regulations provide that arthritis will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

While the veteran claims that this disability started 
inservice, he has not claimed that it was incurred as a 
result of a combat situation.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) is not warranted.

A review of the veteran's service medical records 
demonstrates that he was seen with complaints of a swollen 
right hand in December 1976.  The veteran was noted to have 
marked edema and his fingers were cold.  There was a dark 
cast to his hand. The veteran did not report any trauma.  He 
noted having heat on his hand for over three days.  It was 
the examiner's impression that the veteran had a bruised 
right hand.  X-rays of the hand were negative.  

At the time of a January 24, 1995, visit, the veteran 
indicated that he had sustained trauma to his hand 
approximately seven days ago.  There was visible swelling on 
the index and knuckle and the third joint.  A scar was 
visible and there was a difference in grip pressure.  
Physical examination of the right hand revealed swelling with 
no discoloration.  It was the examiner's assessment that the 
veteran had a contusion on the right hand vs. an insect bite.  

At the time of a follow-up visit the next day, the veteran's 
right hand was noted to be weakened.  Swelling was still 
present and the hand was very cold to the touch.  The pain 
and swelling was localized to the area below the index and 
middle finger.  Physical examination revealed that the 
veteran had erythema in his right hand.  There was no exudate 
noted.  Increased pain was reported on palpation. A diagnosis 
of a contusion of the right hand was rendered at that time.  

At the time of a January 30, 1995, outpatient visit, the 
veteran's right hand was again found to be swollen.  The 
veteran was noted to be taking Motrin and his right hand grip 
was somewhat limited.  Physical examination revealed swelling 
of the right hand at the MCP joint with touch point 
tenderness.  Strength was +4.  The hand was neurovascularly 
intact.  It was the examiner's assessment that the veteran 
had probable gouty arthritis.  X-rays taken of the right hand 
revealed a sclerotic rimmed thin bony density adjacent to the 
lateral aspect of the 4th proximal phalangeal base, 
indicative of remote injury.  There was no new fracture or 
evidence of trauma identified and the examination was 
otherwise normal.  

At the time of the veteran's January 1997 service separation 
examination, normal findings were reported for the upper 
extremities.  On his January 1997 service separation report 
of medical history, the veteran checked the "yes" box when 
asked if he had arthritis, rheumatism or bursitis.  The 
veteran indicated that the knuckles on his hand hurt, mostly 
when it was cold. 

At the time of a July 1997 VA examination, the veteran gave a 
history of having pain and swelling of both hands when he 
served in areas of cold weather.  He reported that he had not 
been having much problem since returning to the warm climate 
of Florida.  He noted some stiffness after prolonged use of 
tools such as a hammer or a weed eater.  He was right-handed.  
Physical examination revealed 5/5 strength in the hands.  
There was no evidence of redness, heat, swelling, or 
deformity.  He made a good fist with his hands and could 
oppose the thumb to the remaining fingertips satisfactorily.  
X-rays of the hands revealed that the bone texture and 
structure were normal.  The joint space was maintained and no 
abnormality was noted.  A diagnosis of a history of pain and 
swelling of both hands during periods of cold weather, but 
presently asymptomatic, was rendered.  The examination was 
noted to be unremarkable.  

In July 1998, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
gave an 18 year history of discomfort in the 
metacarpophalangeal joints of both hands.  He claimed that 
the knuckles swelled and became sore making it difficult to 
for him to grasp any objects.  

The examiner indicated that he carefully examined the 
metacarpophalangeal joints, the proximal interphalangeal 
joints, and the distal interphalangeal joints and found that 
there was normal range of motion for all of these joints 
without synovial swelling or tenderness or deformity.  There 
was no bony deformity of any of these joints and the examiner 
found no atrophy of the intrinsic muscles of his hands and no 
weakness of the muscles of either hand.  

The examiner indicated that there was no evidence that the 
veteran had inflammatory synovitis and that all of the 
peripheral joints were normal at the time of the examination.  
He further stated that there was no evidence of 
constitutional symptoms.  

For veterans, basic entitlement to disability compensation 
derives from two statutes, both found in title 38, sections 
1110 and 1131--the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the following words:  "For disability 
resulting from personal injury suffered or disease contracted 
in the line of duty. . . ." 38 U.S.C.A §§ 1110, 1131.  Thus, 
in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  Pain 
cannot be compensable in the absence of an in-service disease 
or injury to which the pain can be connected by medical 
evidence.  Such a "pain alone" claim must fail when there 
is no sufficient showing that pain derives from an in-service 
disease or injury.  Sanchez-Benitez v. Principi, 259 F.3d 
(Fed. Cir. 2001). 

Thus, while the Board acknowledges the veteran's current 
complaints of pain and swelling in his hands, the veteran 
does not currently have a diagnosed disease of the hands, 
more specifically there has been no demonstration of 
arthritis of the hands.  The record establishes that the VA 
examinations conducted in July 1997 and July 1998 were 
interpreted as normal.  There is nothing in the record to 
refute this finding.  The Board again notes that there were 
complaints involving the hands and evidence of injury during 
service.  However, the most probative evidence establishes 
that the veteran does not have disability due to disease or 
injury at this time.

The Board acknowledges the assertions by the veteran and his 
representative that the findings of possible gouty arthritis 
inservice demonstrated a permanent condition.  However, the 
results of the two most recent VA examinations revealed 
normal findings.  Moreover, the July 1998 VA examiner 
indicated that the veteran had no evidence of constitutional 
symptoms.  Such recent testing is for more probative of 
whether there is current disease or injury than the inservice 
suspicion.  The existence of a current disease or injury is a 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The objective medical 
findings demonstrate that the veteran does not currently have 
arthritis of the hands or any other underlying pathology.  As 
noted above, the Court has indicated that pain alone cannot 
be the basis for service connection.  Therefore, in absence 
of competent evidence of disease or injury producing 
disability, the Board must deny the claim.  In the absence of 
competent evidence of post service arthritis of the hands, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  


ORDER

Service connection for arthritis of the hands is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

